Citation Nr: 1504139	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  09-32 219A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an annual clothing allowance. 

(The issues of entitlement to service connection for bilateral hearing loss and tinnitus, and the claim for an initial rating higher than 20 percent for a lumbar spine disability are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel



INTRODUCTION

The Veteran served on active duty from June 1946 to November 1947. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Department of Veterans Affairs (VA) Greater Los Angeles Healthcare System in Los Angeles, California, which denied the Veteran's request for an annual clothing allowance.  The appeal was remanded for additional development in April 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the April 2010 remand, the Board instructed the AOJ to schedule the Veteran for a hearing before a Decision Review Officer (DRO), pursuant to the his Form VA9 request, received in November 2009.  While in a January 2014 Report of Contact the Veteran indicated that he did not want a travel board hearing or any other hearing, in May 2014 the Veteran wrote that he wanted a hearing before a DRO with regard to another claim.  Given the Veteran's due process right to have a hearing if desired and the inconsistency of his statements in a relatively short time period, the Board finds that the Veteran should be scheduled for a hearing with a DRO and given the opportunity to address this matter and any other pending matter.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a DRO hearing at the RO unless otherwise indicated by the Veteran or his representative.  Notify him of the date, time and location of his hearing and place a copy of the hearing notice letter in his claims file.  If the Veteran fails to appear for the scheduled hearing, or otherwise indicates he no longer desires such a hearing, such should be documented in the record.  

If additional evidence is received or if a DRO hearing is conducted, readjudicate the claim with consideration of the additional testimony evidence.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



